          Case 1:20-cv-00141-CRH Document 8 Filed 11/17/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Wyatt Westin Decoteau,                        )
                                              )
               Plaintiff,                     )       ORDER OF DISMISSAL WITHOUT
                                              )       PREJUDICE
       vs.                                    )
                                              )       Case No. 1:20-cv-141
Federal Bureau of Investigations,             )
                                              )
               Defendant.                     )


       Plaintiff has been granted leave to proceed in forma pauperis in the above-captioned case.

(Doc. No. 1). His amended complaint is now before the court for screening pursuant to 28 U.S.C.

§ 1915(e)(2). For the reasons that follow, the court dismisses plaintiff’s amended complaint for

failure to state a claim for which relief may be granted.

I.     BACKGROUND

       Plaintiff initiated the above captioned action against the United States on August 6, 2020,

with the submission of an application to proceed in forma pauperis, which the court granted, a

complaint. (Doc. No. 1, 3, and 50). He subsequently filed notice of his consent to the Magistrate

Judge’s exercise of jurisdiction. (Doc. No. 4). He sought compensation for his alleged deprivations

of his constitutional rights. (Doc. No. 5). The court screened his complaint pursuant to 28 U.S.C.

§ 1915(e)(2). (Doc. No. 6). Concluding that the complaint failed to satisfy the most basic pleading

requirements, the court issued an order on August 11, 2020, directing plaintiff to file an amended

complaint or otherwise show cause why this matter should not be dismissed. (Id.).

       On August 17, 2020, plaintiff filed an amended complaint in which he substitutes the Federal

Bureau of Investigations in place of the United States as the named defendant and then goes on to


                                                  1
            Case 1:20-cv-00141-CRH Document 8 Filed 11/17/20 Page 2 of 5




allege:

          Deprivation of constitutional rights including defamation of chracter
          false accusations of being a criminal in society
          no right to privacy, no right to be left alone
          open investigation stated
          This is a amendment complaint to previous form.

                                                ***
          Violation of Rights
          4th Right to Privacy
          8th cruel and unusual punishment
          14th shall not deprive anyone of life
          Seeking Relief for Government misconduct.

                                                ***
          Stop misconduct
          compensate for mental and emotional corruption,
          compensate for constent deprivation of rights.

(Doc. No. 7) (errors in original).

II.       STANDARDS GOVERNING § 1915(e)(2) REVIEW

          Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which provides that the

court may authorize the commencement of a suit without prepayment of fees by a person submitting

a financial affidavit evincing an inability to pay. See 28 U.S.C. § 1915(a)(1). Notwithstanding

financial eligibility, the court may dismiss a case at any time if it concludes the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2).

          In determining whether the complaint states a claim, the court must look to Fed. R. Civ. P.

8(a)(2), which requires only “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Also, the court must

consider the Supreme Court’s admonition that pro se complaints are to be “liberally construed” and



                                                   2
           Case 1:20-cv-00141-CRH Document 8 Filed 11/17/20 Page 3 of 5




“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam).       While these pleadings requirements are minimal and do not

require a detailed recitation of the facts, even a pro se litigant must state enough in terms of the facts

and grounds for relief to give the defendant fair notice of what the claim is and to indicate that the

right to relief is at least plausible, even if the chances for success are remote. See Erickson v.

Pardus, supra; Hughes v. Banks, 2008 WL 4065874, *1 (8th Cir. 2008) (unpublished opinion)

(stating that even a pro se complaint must allege sufficient facts to support claims advanced); Carter

v. Hassel, 2008 WL 649180, *1 (8th Cir. 2008) (unpublished per curiam) (allegations insufficient

to describe the violation of a constitutional right with respect to certain of the claims); Kozikowski

v. C.I.R., 258 Fed. App’x 60, 2007 WL 3377146, *1 (8th Cir. Nov. 15, 2007) (unpublished per

curiam) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. at 570 for the proposition that a complaint

must plead enough facts to state a claim for relief that is plausible and dismissing a pro se

complaint).

         In construing the complaint, the court must weigh all factual allegations in favor of the

plaintiff, unless the facts alleged are clearly baseless. Denton v. Hernandez, 504 U.S. 25, 31-33

(1992) (court may disregard factual allegations that are clearly baseless, fanciful, fantastic, or

delusional); Martinez v. Turner, 977 F.2d 421, 423 (8th Cir. 1992) (citing Nietske v. Williams, 490

U.S. 319, 325 (1989), for the proposition that a complaint is frivolous if it lacks an arguable basis

in fact or is based on an indisputable meritless legal theory). Finally, just because a plaintiff is

proceeding pro se, does not mean that the court is required to ignore facts pled in the complaint

when they undermine the plaintiff’s claim. The court may accept as true all facts pled in the

complaint and conclude from them that there is no claim stated as a matter of law. E.g., Edwards



                                                    3
          Case 1:20-cv-00141-CRH Document 8 Filed 11/17/20 Page 4 of 5




v. Snyder, 478 F.3d at 830; Thompson v. Illinois Department of Professional Regulation, 300 F.3d

750, 753-754 (7th Cir. 2002) (citing other cases).

III.   DISCUSSION

       The court construes the complaint as an action under Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388, (1971), which permits a suit for deprivation of a constitutional

right against a federal governmental actor. In doing so, the court concludes that, in its present form,

plaintiff’s complaint is deficient.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656

F.Supp. 237, 239 (D.D.C.1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction [and]

(2) a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662 (2009); Ciralsky v. CIA, 355 F.3d 661, 668–71

(D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being

asserted so that they can prepare a responsive answer and an adequate defense and determine

whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff asserts that his First, Fourth, Eighth, and Fourteenth Amendment rights have been

violated. However, his amended complaint is devoid of anything from which the court can ascertain

who allegedly violated his constitutional rights let alone when, where, and how these violations

allegedly occurred. Absent more, his bald assertions fail to provide fair and adequate notice of the

basis for his claims.

IV.    CONCLUSION

       Plaintiff’s amended complaint fails to adequately address the pleading deficiencies identified



                                                   4
          Case 1:20-cv-00141-CRH Document 8 Filed 11/17/20 Page 5 of 5




in his original complaint. Plaintiff’s bald, conclusory assertions fail to comply with Rule 8(a).

Consequently, this action is action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Dated this 17th day of November, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court




                                                5
